Exhibit 10.18


[LOGO]
CONSTELLATION
 
 
MEMORANDUM


TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS


[Date]


The CONSTELLATION BRANDS, INC. Incentive Stock Option Plan, as amended from time
to time (the “Plan”), enables Constellation Brands, Inc. (the “Company”) to
grant stock options to purchase Class A Common Stock, par value $.01 per share,
of the Company (a “Share” or the “Shares”) to employees of the Company or any of
its subsidiaries (each, when granted a stock option, an “Optionee”). The stock
options represented by this Memorandum and the accompanying award letter
(respectively, the “Options” and the Memorandum and accompanying award letter,
together, the “Documents”) are subject to all of the terms and conditions
contained in the Documents. By accepting delivery of the Documents, the Optionee
agrees to be bound by the terms and conditions of the Documents.


1.
Term of Options. The Options, granted on__________ (the “Date of Grant”), will
terminate and expire, to the extent not previously exercised, at 5:00 p.m.
Eastern Time on ___________ or such earlier date upon which the Options, or
portion thereof, terminate or expire pursuant to the terms of the Plan (the
“Expiration Date”).



2.
Exercise of Options.




 
(a)
The Options may be exercised at any time and from time to time, prior to the
Expiration Date or an earlier termination, according to the percentages and
exercise dates set forth in the following vesting schedule: ___% of the number
of Shares subject to the Options (the “Option Shares”) shall become exercisable
on or after ___________; an additional ___% of the Option Shares shall become
exercisable on or after ____________; an additional ___% of the Option Shares
shall become exercisable on or after ___________; an additional ___% of the
Option shares shall become exercisable on or after ___________; and the
remaining ___% of the Option Shares shall become exercisable on or after
___________.




 
(b)
The Optionee can exercise Options by complying with the provisions of the Plan
and by following instructions provided in materials distributed by the Company.
The exercise price, $______ per share (the “Exercise Price”), for the number of
Option Shares being purchased and any related withholding tax obligations may be
paid by the Optionee by (i) delivery of cash, money order or a certified or
cashier’s check; (ii) tendering previously acquired Shares, as provided for in
the Plan; (iii) delivery of irrevocable instructions to a broker or other agent
acceptable to the Company to promptly sell a sufficient portion of Shares
received under the Option and to deliver to the Company the appropriate amount
of proceeds; and/or (iv) any other payment method that is established by the
Committee as defined in the Plan (which payment method may be restricted or
eliminated from time to time by the Committee, in its sole discretion).




 
(c)
The Company will, without transfer or issue tax to the Optionee, issue and cause
to be delivered to the Optionee a certificate or certificates for the number of
Shares purchased as soon as reasonably practicable after the Optionee has
appropriately exercised any Options. The Company is not required to issue Shares
to the Optionee until all obligations to withhold taxes have been resolved to
the satisfaction of the Company.



3.
Termination of Employment.




 
(a)
Acceleration upon Termination of Employment. Subject to Section 3(c)(iii) below,
if an Optionee’s employment with the Company or the subsidiary by whom the
employee is employed (the “Employer”) terminates for reasons of Retirement (as
defined in the Plan), Disability (as defined in the Plan) or death, all the
unvested Option Shares shall become immediately vested and exercisable on the
date of Retirement, date of Disability or date of death.




 
(b)
Duration of Exercise Following Termination of Employment. Subject to Section
3(c) below, Options which have vested prior to the termination of the Optionee’s
employment with the Employer may be exercised as follows:




 
(i)
within thirty (30) days after the date on which the Optionee’s employment with
the Employer terminates (the “Termination Date”), except as otherwise provided
in Subsections 3(b)(ii) and (iii) below;




 
(ii)
if the Optionee’s employment terminates as a result of a Disability, within one
(1) year after the date of Disability; or




 
(iii)
if the Optionee’s employment terminates as a result of death, within one (1)
year after the date of death by the Optionee’s designated beneficiary, legal
representative or permitted transferee.




 
(c)
Limitations on Exercise Following Termination of Employment. 




 
(i)
The time periods set forth in Section 3(b) above are subject to the restriction
that Options may not be exercised after their Expiration Date.




 
(ii)
The time periods set forth in Section 3(b) are also subject to the restriction
that no Option may be exercised by any person if the Optionee (i) is, or at any
time after the date of grant has been, in competition with the Company or its
affiliates, or (ii) has been terminated by the Employer for Cause, as defined in
the Plan.




 
(iii)
Except as otherwise provided by the Committee or by an employment agreement
between the Optionee and the Employer, (i) the only Options that may be
exercised after the Termination Date, date of Retirement, date of Disability or
date of death (as applicable, the “Event Date”) are those Options that were
exercisable by the Optionee on the Event Date; and (ii) any Options which are
not exercisable on the Event Date will automatically terminate on the Event
Date.




 
(iv)
Any Options which are exercisable on the Event Date, but which are not exercised
within the applicable period specified in Section 3(b) above, will automatically
terminate at the end of that applicable period.



4.
Adjustments for Certain Events. The number and kind of unexercised Options and
the Exercise Price of such Options are subject to adjustment in the event that
certain transactions are taken by the Company which affect the Company’s Shares.



5.
Type of Options. The Options are incentive stock options granted pursuant to
Section 5 of the Plan.



6.
No Transfer of Options. Unless transferability is permitted under certain
conditions as determined by the Committee and applicable IRS Rules for incentive
stock options, the Options are not transferable by the Optionee other than by
will or the laws of descent and distribution.



7.
General Restriction on Issuance of Stock Certificates. The Company may require
information or documents which enable it to insure compliance with any law or
Rules (as defined in the Plan) of the Securities and Exchange Commission or any
other governmental authority having jurisdiction under the Plan before it
delivers any certificate upon the exercise of any Options. If at any time the
Committee administering the Plan shall determine that the listing, registration
or qualification of the Option Shares under any state or federal law or other
applicable Rule, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of the granting of the Options or the
issue or purchase of Shares thereunder, such Options may not vest or be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.



8.
Limitation on Sale or Disposition of Option Shares. If the Committee determines
that the ability of the Optionee to sell or transfer Option Shares is
restricted, then the Company may place a restrictive legend on certificates
representing such Option Shares. If a legend is placed on an Optionee’s
certificate, the Optionee may only sell the Option Shares represented by such
certificate in compliance with such legend.




9.
Incorporation of Plan. The Options are subject to the terms and conditions of
the Plan, which are incorporated herein by reference. The Company, upon request,
will provide a copy of the Plan to the Optionee. To the extent that the terms
and conditions of the Documents are inconsistent with the Plan, the provisions
of the Plan shall control.




10.
Applicable Times and Dates. All references to times and dates in the Plan and in
documents relating to the Plan refer, respectively, to Eastern Standard Time (or
Eastern Daylight Savings Time) in the United States of America and to dates in
New York State based on such Eastern Standard Time (or Eastern Daylight Savings
Time, as appropriate).











































